Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.23AV

 

 

FIFTY-SIXTH AMENDMENT

TO THE

CSG MaSTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

DISH NETWORK L.L.C.

 

This FIFTY-SIXTH AMENDMENT (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and DISH Network L.L.C., a
Colorado limited liability company (“Customer”).  This Amendment shall be
effective as of the date last signed below (the “Effective Date”).  CSG and
Customer entered into a certain CSG Master Subscriber Management System
Agreement (Document #2301656) effective as of January 1, 2010 (the “Agreement”),
and now desire to further amend the Agreement in accordance with the terms and
conditions set forth in this Amendment.  If the terms and conditions set forth
in this Amendment shall be in conflict with the Agreement, the terms and
conditions of this Amendment shall control.  Any terms in initial capital
letters or all capital letters used as a defined term but not defined in this
Amendment shall have the meaning set forth in the Agreement.  Upon execution of
this Amendment by the parties, any subsequent reference to the Agreement between
the parties shall mean the Agreement as amended by this Amendment.  Except as
amended by this Amendment, the terms and conditions set forth in the Agreement
shall continue in full force and effect according to their terms.

 

CSG and Customer agree as follows as of the Effective Date:

 

1.    Customer desires to use, and CSG shall provide to Customer, CSG’s HTML
Statement Feed (“HTML”).   Therefore, SCHEDULE A, “Services” of the Agreement is
hereby AMENDED by adding “HTML Statement Feed” to the list of Additional
Services and by adding the following description to EXHIBIT A-5 to the section
entitled “Additional Services” as follows:

 

HTML Statement Feed.  CSG’s HTML Statement Feed provides electronic statements
in HTML format to be stored in Customer’s existing document system.  CSG shall
provide the HTML Statement Feed to Customer on a daily basis.

 

2.    SCHEDULE F, “FEES,” CSG SERVICES, Section III. entitled “Payment
Procurement,” sub-section entitled A. Print and Mail Services, sub‑section VII.
entitled “Other print and mail ancillary service fees,” of the Agreement is
hereby AMENDED to add a new sub-section D. entitled “HTML Statement Feed” as
follows:

 

Description of Item/Unit of Measure

Frequency

Fee

D.HTML Statement Feed

 

 

1.HTML Statement Feed – initial startup, implementation, and configuration (up
to * **** ************ and * ********** ***********)

*** ****

$**********

2.HTML Hosting Services (Note 1)

********

$**********

Note 1:  The Hosting Services fees will be invoiced commencing upon the
Completion Date provided in the SOW numbered CSG #4112817.

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

DISH Network l.l.c.

CSG SYSTEMS, INC.

 

 

By:  /s/ Rob Dravenstott

By:  /s/ Gregory L. Cannon

 

Name: Rob Dravenstott

 

Name:  Gregory L. Cannon

 

Title:  SVP and Chief Information Officer

 

Title:  SVP, Secretary & General Counsel

 

Date:  11/29/16

 

Date:  11/29/2016

 